DETAILED ACTION

The Amendment filed August 19, 2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Chinese Patent No. 105041921 to Qi et al in view of Chinese Patent
No. 105779804.
	Regarding Claim 1, Qi et al disclose a brake disc (see Figure 1) that is used for
brake systems of motor vehicles (i.e., rail vehicles and aircrafts) (see paragraph 0008 of

wherein the brake disc body 1 is an aluminum alloy brake disc body (see paragraph
0008 of the examiner provided translation), the two working surfaces of the
aluminum alloy brake disc body 1 are respectively attached with a wear-resistant layer
3,4 (see paragraph 0043 of the examiner provided translation} wherein the wear-
resistant layers 3,4 are wear-resistant layers made of ceramic (see paragraph 0043 of
the examiner provided translation), and the wear-resistant layers 3,4 made of ceramic
metallurgically bond with the aluminum alloy brake disc body 1 through a squeeze
casting technique (see paragraph 0043 of the examiner provided translation): a
composition of the ceramic comprises ceramic fiber materials, high-temperature
resistant skeleton metal materials and ceramic particle materials (see paragraphs 0072
and 0013 of the examiner provided translation) with the mass ratio of (1-30):(10-60): (10-70) (see paragraphs 0072 and 0015 of the examiner provided translation); the ceramic fiber materials comprise one or more of alumina silicate fibers, and silicon carbide fibers (see paragraph 0013 of the examiner provided translation}; and the ceramic particle materials comprise one or more of fly ash particles and silicon carbide particles (see paragraph 0013 of the examiner provided translation).
	However, Qi et al do not disclose that the wear resistant layers are made of
ceramic comprising high temperature resistant metal matrix composite (MMC)
reinforced materials nor that the high temperature resistant skeleton metals materials
are foam metal or high temperature resistant metal fibers.
	The Chinese Patent No. 105779804 is relied upon merely for its teachings of a
high temperature resistant metal matrix composite reinforced material having a foam

translation).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the ceramic wear resistant layers of
Qi et al with a high temperature resistant metal matrix composite reinforced material,
wherein the high temperature resistant skeleton metal materials are foam metal, as
taught by the ‘804 patent, in order to improve the overall strength of the brake disc and
improve upon the overall wear characteristics of the disc.

	Regarding Claim 2, Qi et al., as modified, further discloses that two layers 3,4 of the wear-resistant material are respectively in the shape of an integrated plate or in the shape of a plate formed by a plurality of sub-plates which are spliced together (see
Figure 1 of Qi et al), the two layers 3,4 of the wear resistant layers are connected up
and down through a supporting rib 2, and the two layers 3,4 of the wear resistant layers
and the supporting rib 2 metallurgically bond with the aluminum alloy brake disc body 1 
through the squeeze casting technique (see paragraph 0047 of the examiner provided
translation of Qi et al).

	However, Qi et al., as modified, do not disclose that the supporting rib is made of high temperature resistant skeleton metal materials.

	It would have been obvious to one of ordinary skill in the art before the effective

modified, to be made of high temperature resistant skeleton metal materials as a matter
of design preference dependent upon the desired strength of the rib.

	Regarding Claim 4, Qi et al., as modified, further disclose that the aluminum alloy brake disc body 1 is a ventilated brake disc body (see Figure 4 of Qi et al) and the disc body 1 comprises an outer brake disc body 21 and an inner brake disc body 22, the
outer brake disc body 21 and the inner brake disc body 22 are connected through a
connecting rib 23, the working surfaces of the outer brake disc body 21 and the inner
brake disc body 22 are respectively attached with one layer of the wear resistant layers
3,4 (see Figure 4 and paragraph 0057 of the examiner provided translation of Qi et al).

	Regarding Claim 7, Qi et al., as modified, further disclose that the foam metal is
foam copper, foam iron, foam nickel, or foam iron-nickel (see page 4 paragraph 2 and
page 6 Examples 2 and 3 of the ‘804 patent).

	Regarding Claim 8, Qi et al., as modified, further disclose that the ceramic fiber
materials have a diameter of 5-15 micrometers and a length of 0.8-2.8 mm (see
paragraph 0013 of the examiner provided translation of Qi et al.).

	However, Qi et al., as modified, do not disclose that the high temperature
resistant metal fibers have a diameter of 0.01 — 2 mm, the ceramic particle materials
have the granularity of 5-200 micrometers and the Mohs hardness of 5-9, nor that the


	Regarding the high temperature resistant metal fibers diameter, applicant's
attention is drawn to the Claim 8 112 rejection above. Claim 8 is requiring both a high
temperature resistant metal fiber and a foam metal both be present in the brake disc.
However, in Claim 1, from which Claim 8 depends therefrom, these terms are claimed in
the alternative (see the “or” language, of either foam metal OR the high-temperature
resistant fibers being present in the brake disc as recited in line 15 of Claim 1).
Therefore, applicant’s positive recitation of both terms in Claim 8 of the fibers having a
specific diameter and the foam metal having a specific porosity is indefinite, as only one
of either of the high temperature resistant fibers or the foam metal is present in the
brake disc at one time, not both. Because of this, and in light of the Claim 1 rejection
above, only the foam metal porosity limitation of Claim 8 is being addressed (not the
metal fibers diameter limitation of Claim 8), as only one of these terms is required to be
present in the claims.

	Regarding the claimed ceramic particle materials’ granularity and Mohs
hardness, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have designed the ceramic particle
materials granularity and Mohs hardness of Qi et al., as modified, to be the claimed
values as a matter of design preference dependent upon the desired overall strength of
the wear resistant layers.


designed the foam metal of Qi et al., as modified, to be the claimed values as a matter
of design preference again dependent upon the desired overall strength of the wear
resistant layers.

	Regarding Claim 9, Qi et al., as modified, do not disclose that the thickness of
the wear resistant layers is 2-15 mm.

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the thickness of the wear resistant
layers of Qi et al., as modified, to be the claimed values as a matter of design
preference again dependent upon the desired overall strength of the wear resistant
layers.

	Regarding Claim 10, Qi et al., as modified, do not disclose that the squeeze
casting is replaced with environment-friendly sand mold casting, vacuum die casting,
centrifugal casting, low pressure casting, differential pressure casting, metal mold
casting, investment casting, lost foam casting, or vacuum suction casting.

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have manufactured the brake disc of Qi et al., as
modified, by environment-friendly sand mold casting, vacuum die casting, centrifugal

investment casting, lost foam casting, or vacuum suction casting as a matter of design
preference dependent upon the desired cost of manufacturing the brake disc, the
characteristics of the materials used in the wear resistant layers, etc.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Chinese Patent No. 105041921 to Qi et al in view of Chinese Patent No. 105779804 as
applied to claims 1, 2, 4, and 7-10 above, and further in view of U.S. Patent No.
6,342,461 to Lee et al.

	Regarding Claim 5, Qi et al., as modified, do not disclose auxiliary reinforcing
particles mixed in the ceramic particle materials, wherein the auxiliary reinforcing
particles are graphite particles and/or steel slag particles.

	Lee et al are relied upon merely for their teachings of ceramic composition
having auxiliary reinforcing particles mixed in the ceramic particle materials, wherein the
reinforcing particles are steel slag particles (see column 2 lines 36-47).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the ceramic particle materials of Qi
et al., as modified, with auxiliary reinforcing particles such as steel slag as taught by Lee
et al in order to better strengthen the ceramic particles and thus provide a stronger wear
resistant layer to the brake disc.
.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.
Applicant argues that the 103 rejections of Claims 1, 2, and 4-10 utilizing the Qi patent and the ‘804 patent are not valid.  In particular, applicant argues that if the Qi reference is combined with the ‘804 patent, one of ordinary skill in the art still does not know to mix the foam skeleton of the ‘804 patent with the ceramic skeleton material and ceramic particle material of Qi nor to suggest a mass ratio of the ceramic skeleton material, the foam skeleton and the ceramic particle material should be (1-30) : (10-60) : (10-70) during mixing, as claimed in Claim 1.
In response to this, the examiner contends that the ‘804 patent is only being relied upon to teach that a high temperatures resistant metal matrix composite 
Regarding the specific claimed mass ratios of the ceramic skeleton material, foam skeleton, and ceramic particle material during mixing, as discussed above, the examiner maintains that one of ordinary skill in the art would know to include the different materials in whatever mass ratios are most plausible to create the most wear resistant layer possible.  And the claimed mass ratios recited in Claim 1 of the ceramic material are already present in the Qi reference as described in paragraphs 0012 and 0013 of the examiner provided translation.   Applicant doesn’t claim the specific ratio of the MMC material, only the ceramic fiber materials, high resistant skeleton metal materials, and ceramic particle materials present in the ceramic, which the Qi reference teaches.
It is for these reasons that the rejections of Claims 1,2, and 4-10 have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/06/21